ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
We have reconsidered the earnest argument made in behalf of a father who felt that he was justified in the slaying of the man who had married his daughter against his will and, as any father must, we sympathize with the plight of one who suffers a disappointment and who felt outraged because of her improvident marriage. However, murder is not his proper remedy.
From the time that the deceased began to go with appellant’s daughter, the resentment grew in appellant’s mind against the boy and he punished the girl for going with him contrary to the father’s wishes. When he realized that they had eloped together, he must have understood their marriage intentions as a natural consequence, for there is nothing in the evidence to *336indicate, as urged by counsel, that the appellant reasonably entertained fear that the deceased was unlawfully using the daughter for any other purpose. The outraged father gave vent to his feelings and extended it to threats against the life of the boy. Search was instituted as above described and without a relenting moment, as revealed in the evidence, he carried the feeling to the moment of the tragedy which he had previously expressed at the time he punished the daughter for going with him. It was a feeling of hatred which was submitted to the jury as evidence in the case, upon which they may determine the issue of malice. It simply revealed the origin of his state of mind and the condition which remained in it until the fatal wound was inflicted.
The argument presented in the motion in favor of the bill of exception to the admission of this testimony does not answer the very logical reasoning in the original opinion. We find ourselves unable to add force to that opinion or to agree that additional authorities are necessary to support it. The other matters have been considered and are not believed to call for a reversal of the case.
Appellant’s motion for rehearing is overruled.